269 S.W.3d 377 (2007)
John David TERRY, Appellant,
v.
John A. WHITE, in his capacity as Chancellor of the University of Arkansas at Fayetteville; and B. Alan Sugg, in his capacity as President of the University of Arkansas System, Appellees.
No. 07-1143.
Supreme Court of Arkansas.
December 6, 2007.
Motion for Clarification or Reconsideration.
PER CURIAM.
On November 1, 2007, Appellant John David Terry filed a motion for suspension or stay of order. Appellees, John A. White, Chancellor of the University of Arkansas, Fayetteville, and B. Alan Sugg, President of the University of Arkansas System, timely filed a response to the motion. On November 8, 2007, this court issued a summary order granting Appellant's motion for suspension or stay of order. Now before the court is Appellees' motion for clarification or reconsideration of the court's November 8, 2007 order.
Upon consideration of Appellees' motion for clarification and Appellant's response thereto, and for good cause shown, we hereby clarify that all proceedings in the circuit court are stayed pending resolution *378 of the matters on appeal. In other words, all parties are admonished to maintain the status quo.